UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-52994 THE OLB GROUP, INC. (Exact name of small business issuer as specified in its charter) DELAWARE 13-4188568 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 200 Park Avenue, Suite 1700, New York, NY 10166 (Address of principal executive offices) (212) 278-0900 (Registrant's telephone number) (Former name, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of May 5, 2014 the Company had outstanding 11,300,434 shares of its common stock, par value $0.0001. THE OLB GROUP, INC. FORM 10-Q For the Quarterly Period Ended March 31, 2014 INDEX PART I Financial Information 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II Other Information 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 PART I - FINANCIAL INFORMATION Item 1.Financial Statements The OLB Group, Inc. FINANCIAL STATEMENTS March31, 2014and December 31, 2013 3 TABLE OF CONTENTS Balance Sheets as of March31, 2014(unaudited) and December 31, 2013 5 Statements of Operations for the Three Months Ended March31, 2014and 2013 (unaudited) 6 Statements of Cash Flows for the Three Months Ended March31, 2014and 2013 (unaudited) 7 Notes to the Financial Statements (unaudited) 8 4 The OLB Group, Inc. Balance Sheets March31, December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ Accounts receivable - Total Current Assets OTHER ASSETS Intangible assets, net - - Internet domain TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ Note payable - related party Accrued officer compensation - Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, $0.01 par value, 50,000,000 shares authorized, no shares outstanding - - Common stock, $0.0001 par value; 200,000,000 shares authorized, 11,300,434 and 11,300,434 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ The accompanying notes are an integral part of these financial statements. 5 The OLB Group, Inc. Statements of Operations (Unaudited) For the Three Months Ended March 31, Revenue Insurance program $ $ Licensing - Net revenue Cost of revenue Gross margin OPERATING EXPENSES: Officers salary General and administrative Total operating expenses Loss from operations ) ) OTHER INCOME (EXPENSE): Interest expense ) ) Total Other Income (Expense) ) ) NET LOSS $ ) $ ) BASIC LOSS PER SHARE $ ) $ ) BASIC WEIGHTED AVERAGE SHARES The accompanying notes are an integral part of these financial statements. 6 The OLB Group, Inc. Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Provided by Operations: Changes in assets and liabilities: Increase in accounts receivable ) - Increase in accounts payable and accrued expenses Net Cash Used by Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the sale of common stock - Proceeds from related party notes payable - Net Cash Provided by Financing Activities NET CHANGE IN CASH ) CASH – BEGINNING OF PERIOD CASH – END OF PERIOD $ $ CASH PAID FOR Interest $
